PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/580,481
Filing Date: 7 Dec 2017
Appellant(s): Parikh et al.



__________________
Marshall Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb. 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sept. 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin et al., US 3,234,716 (“Sevin”) in view of Dawar et al., US 2013/0167816 (“Dawar”) and in further view of Schuster, US 2010/0192529 (“Schuster”). 
Claims 4–11 and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin in view of Dawar and in further view of Schuster and in further view of Webb et al., US 2006/0242933 (“Webb”).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin in view of Dawar in further view of Schuster and in further view of Barnwell, US 2009/0020486 (“Barnwell”).
Claim 1 is directed to a crankcase ventilation system.  The system comprises a housing.  The system further comprises an inlet configured to receive blowby gases from an internal combustion engine and to provide the blowby gases to the housing.  The system further comprises an outlet configured to provide filtered blowby gases from the housing and to at least one of an intake of the internal combustion and a surrounding ambient.  The housing comprises a rotating coalescer positioned within it, such that a gap exists between the rotating coalescer and the housing.  The rotating portion represents an outer diameter of the gap.  D0 is an inside diameter of a rotating portion of the rotating coalescer.  The rotating portion represents an outer diameter of the gap.  Instant disclosure teaches that the gap 202 is formed an interior component of the housing 104, such as a drain pan 126, and end plate 112 of rotating coalescer 108.  Spec. dated Dec. 07, 2017 (“Spec.”) Fig. 2, [0017].
The rotating coalescer includes a first end cap, and a filter media.  The gap permits gas flow between a clean side of the filter media and a dirty side of the filter 
The filter media further includes a frame surrounding an outside surface of the filter media.  The frame includes a plurality of vanes disposed radially outward of the filter media.  The rotating coalescer further comprises a central shaft coupled to the rotating coalescer.  The central shaft is rotatable such that when it rotates, the rotating coalescer rotates and creates a pumping pressure.  The pumping pressure causes a high pressure within the housing on the clean side of the filter media and a low pressure on the dirty side of the filter media and at an inlet in the gap at the inside diameter D0.    This causes a positive pressure recirculation of the blowby gases in which a portion of already filtered blowby gas from the clean side of the filter media returns through the gap to the dirty side of the filter media.  
Sevin discloses a system for separating liquid particles from gas.  Sevin Fig. 1, col. 1, ll. 11–63.  The system comprises a housing 1 with an inlet 30 configured to provide gas to the interior of the housing 1.  Id. at Fig. 1, col. 2, ll. 7–34.  The system further comprises an outlet 10 configured to provide filtered gases from the housing to a surrounding environment.  Id. at Fig. 1, col. 1, ll. 48–64.  The housing 1 comprises a rotating impeller, comprising a plurality of rotating plates 15, positioned within the interior of the housing 1.  Id. at Fig. 1, col. 2, ll. 36–47.  The impeller operates as a coalescer because it separates liquid particles from gas.  Id. at col. 1, ll. 11–13.  A gap exists between the impeller and the housing 1, which is the space between the annular ring 32 of the last plate 15 and the mouthpiece 31 of nozzle 30.  Id. at Fig. 1.  This interpretation is consistent with the disclosure because the nozzle 30 is an internal 1.  The diameter from annular ring 32 to shaft 7 is D0 which is an inside diameter of the impeller.  Id. at Figs. 1, 4.  The annular ring 32 of the impeller forms an outer diameter of the gap.  Id. at Fig. 4.
The impeller further includes a base 14, which is a first end cap, and a central shaft 7 coupled to the impeller.  Sevin Fig. 1, col. 1, ll. 48–63, col. 2, ll. 1–4.  The central shaft 7 is rotatable such that when it rotates, the impeller rotates and creates suction.  Id. at Fig. 1, col. 2, l. 36–47.  The suction creates a high pressure within the housing 1 on the downstream side (i.e., clean side) of the impeller and a low pressure on the upstream side (i.e., dirty side) of the impeller and at an inlet in the gap at the inside diameter D0, as seen by the fluid flow arrows in Figs. 1 and 4.  This pressure differential exists because the fluid arrows illustrate gas moving from the clean downstream side of the impeller to the dirty upstream side, through the gap.  Id. at Fig. 1.  (Gas moves from areas of high pressure to areas of low pressure.)  As such, the rotation of the impeller causes positive pressure recirculation of the gases in which a portion of gas that has passed through the impeller returns through the gap and ultimately to the dirty side of the impeller, as seen by the fluid flow arrows in Figs. 1 and 4. 

    PNG
    media_image2.png
    1077
    1397
    media_image2.png
    Greyscale

Sevin differs from claim 1 because, while the impeller plates 15 separate liquid particles from gas (Sevin col. 1, ll. 11–13), the reference does not disclose a filter media used in conjunction with the impeller for this purpose.  As such, the reference also does not disclose a frame surrounding an outside surface of the filter media, with the frame comprising a plurality of vanes disposed radially outward of the filter media.
However, in the coalescer arts, Dawar teaches that it is beneficial to attach a filter element 198 to the downstream portion of a rotating separator plate 194 to further remove liquid from the gas being purified.  Dawar Fig. 10, [0043].  Therefore, it would have been obvious to attach a filter media to the outer surface of Sevin’s impeller plates 15 to further remove liquid from the gas being purified. 

    PNG
    media_image3.png
    808
    887
    media_image3.png
    Greyscale

Dawar does not explicitly teach a frame surrounding an outside surface of the filter element 198, with the frame comprising a plurality of vanes disposed radially outward of the filter media.   However, the coalescer arts, Schuster discloses a coalescing filter element 1 comprising a support sleeve 4 that surrounds the outside surface of a coalescing jacket 5.  Schuster Figs. 1–3, [0016].  The support sleeve 4 provides support to the coalescing jacket 5 (i.e., a coalescing filter media).  Id.  The support sleeve 4 comprises a plurality of vanes (the solid portion of the mesh) disposed radially outward of the jacket 5.  Id.  It would have been obvious to surround Dawar’s filter element 198 with Schuster’s support sleeve 4 in order to provide structural support to the filter element 198.

    PNG
    media_image4.png
    719
    528
    media_image4.png
    Greyscale

The limitations describing the intended use of the system fail to patentably distinguish over the prior art because the manner of operating the device does not differentiate an apparatus claim from the prior art.  MPEP 2114(II).  These limitations include: that the system is a “crankcase ventilation system” with an inlet “configured to receive blowby gases from an internal combustion engine” and an outlet “configured to provide filtered blowby gases from the housing and to at least one of an intake of the internal combustion engine and a surrounding ambient.”
Regarding claim 2, Sevin in view of Dawar teaches the limitations of the claim:
“The crankcase ventilation system of claim 1, wherein the filter media is non-pleated (as seen in Dawar, Fig. 10, pt. 198).”
Claim 3 requires that for the system of claim 2, the filter media of claim 2 is selected such that it exhibits the property of the formula in claim 3 being greater than 1 is satisfied.  

Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.  Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious to adjust Dawar’s filter element 198 to have properties allowing the gas to recirculate through Sevin’s gap.  A filter element 198 allowing for positive recirculation of gas to through Sevin’s gap would satisfy the equation set forth in claim 3, because Applicant’s disclosure admits that positive recirculation occurs if the condition of equation 3 (i.e., the equation in claim 3) is met.  Spec. [0028].
Claim 4 requires that for the system of claim 2, the filter media possesses an “                        
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                    ” value of less than 3000, where                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     is the relationship between permeability and thickness of the filter media.  Claim 5 requires that for the system of claim 4, the filter media has a thickness of less than 0.5 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value of 75–500.  Claim 6 requires that for the system of claim 4, the filter media has a thickness between 0.5–1 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value between 100–700.  Claim 7 requires that for the system of claim 4, the filter media has a thickness between 1–2 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value between 130–1000.  Claim 8 requires that for the system of claim 4, the filter media has a thickness between 2–4 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value between 160–1300.  Claim 9 requires that for the system of claim 4, the filter media has a thickness between 4–8 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value between 200–1800.  Claim 10 requires that for the system of claim 4, the filter media                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 300–2200.  Claim 11 requires that for the system of claim 4, the filter media has a thickness between 15–30 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 400–3000.
While Dawar does not disclose the thickness or permeability of the filter media in filter element 198, it would have been obvious to use routine experimentation to determine the optimal relationship between these two characteristics because Webb teaches that properties such as thickness and permeability affect the filtration properties of a filter material.  Webb, [0021]; MPEP 2144.05(II). 
Additionally, instant disclosure teaches that the                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value is the average number of hydraulic radii through the thickness of the filter media in the flow direction.  Spec. [0031].  Filter media with a greater total hydraulic radii count have higher coalescing filtering efficiency.  Id. at [0035].  However, media with a lower hydraulic radii count with very low hydraulic radii count values (such as 10) will have low efficiency, but will almost certainly have positive recirculation.  Id. 
Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.   Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious for Dawar’s filter element 198 to be structured to allow for this positive recirculation to occur.  At the same time, Dawar’s filter element 198 would need a sufficient coalescing filtration efficiency to separate liquid remaining in the gas after the gas exits Sevin’s impeller.  Dawar [0043].  Therefore, it would have been obvious to                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value of the filter element 198.  Spec. [0031], [0035].
Claim 12 requires that for the system of claim 1 the filter media is pleated.  It would have been obvious to pleat the filter media forming Dawar’s filter element 198 because Barnwell teaches that pleating increases the surface area of filter media, allowing for more uniform air to flow the media.  Barnwell, [0045].
Claim 13 requires that the filter media of claim 12 is selected to have the properties described in the claim. 
Instant disclosure teaches that positive gas recirculation occurs when the condition of equation 4 (i.e., the equation in claim 13) is satisfied.  Spec. [0029].  Sevin’s device requires positive gas recirculation because gas that exits the impeller is recirculated through the gap to prevent the spaces between rings from being blocked and to help carry particles between annuli to the hopper.  Sevin col. 3, ll. 11–14.  Sevin’s device would continue to require this positive recirculation when it is modified to include Dawar’s filter element 198 downstream of Sevin’s impeller.  Therefore, it would have been obvious to adjust Dawar’s filter element 198 to have properties allowing the gas to recirculate through Sevin’s gap.  A filter element 198 allowing for positive recirculation of gas to through Sevin’s gap would satisfy the equation set forth in claim 13, because Applicant’s disclosure admits that positive recirculation occurs if the condition of equation 4 (i.e., the equation in claim 13) is met.  Spec. [0029].
Claim 14 requires that for the system of claim 13, the filter media possesses an “                        
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                    ” value of less than 3000, where                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     is the relationship between permeability and thickness of the filter media.  Claim 15 requires that for the system of claim 14, the filter media has a thickness of less than 0.5 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 120–800.  Claim 16 requires that for the system of claim 14, the filter media has a thickness between 0.5–1 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 140–950.  Claim 17 requires that for the system of claim 14, the filter media has a thickness between 1–2 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 180–1400.  Claim 18 requires that for the system of claim 14, the filter media has a thickness between 2–4 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 240–1700.  Claim 19 requires that for the system of claim 14, the filter media has a thickness between 4–8 mm and an                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     between 300–2000.  
While Dawar does not disclose the thickness or permeability of the filter media in filter element 198, it would have been obvious to use routine experimentation to determine the optimal relationship between these two characteristics because Webb teaches that properties such as thickness and permeability affect the filtration properties of a filter material.  Webb, [0021]; MPEP 2144.05(II). 
Additionally, instant disclosure teaches that the                         
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value is the average number of hydraulic radii through the thickness of the filter media in the flow direction.  Spec. [0031].  Filter media with a greater total hydraulic radii count have higher coalescing filtering efficiency.  Id. at [0035].  However, media with a lower hydraulic radii count with very low hydraulic radii count values (such as 10) will have low efficiency, but will almost certainly have positive recirculation.  Id. 
                        
                            
                                
                                    N
                                
                                
                                    h
                                    y
                                    d
                                
                            
                        
                     value of the filter element 198.  Spec. [0031], [0035].
Claim 20, requires that for the system of claim 1, the plurality of vanes, when rotated by the central shaft, contribute in creating the pumping pressure.  
Sevin’s shaft 7 will rotate Schuster’s support sleeve 4 (with the plurality of vanes) along with Dawar’s filter element 198 and Sevin’s impeller plates 15, because the support sleeve 4 would be attached to Dawar’s filter element 198.  
The limitation indicating that this rotation contributes in creating the pumping pressure fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.
Additionally, the disclosure teaches that the rotating coalescer creates centrifugal pumping pressure due to its rotational velocity.  Spec. [0018].  The support sleeve 4 will .
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
There are no withdrawn rejections.

(2) Response to Argument
Claim 1
As an initial matter, please note that the device in Sevin is used to remove liquid particles from gas.  See Sevin col. 1, ll. 11–13.  Many of the Appellant’s arguments note that the device is used to remove particles.  But the arguments do not specify that the particles are liquid.  
With respect to claim 1, the Appellant first argues that it would not have been obvious to attach Dawar’s liquid coalescing filter element 198 to the outer surface of Sevin’s impeller plates 15.   See Appeal Br. dated Feb. 15, 2022 (“Appeal Br.”) 11.  Rather, it is argued that incorporating the filter element 198 would inhibit the rotation of the plates 15 with respect to the stationary annuli 22.  Id. at 12.  
The Examiner respectfully disagrees.  The liquid coalescing filter element 198 would not impede the rotation of plates 15 with respect to the stationary annuli 22.  Rather, when the filter 198 is attached to the plates 15, the distance between the plates See Dawar Fig. 10, [0043].

    PNG
    media_image5.png
    741
    886
    media_image5.png
    Greyscale


Additionally, the Appellant argues including the liquid coalescing filter element 198 on the outer surface of the rotating plates 15 in Sevin would impede the flow of liquid in the continuous channel that extends across annular space 25.  See Appeal Br. 12–14.  As such, it is argued that the filter 198 would prevent liquid particles from flowing from plates 15 to the annuli 22 for removal in space 26.  The Appellant also argues that incorporating the filter element 198 in annular space 25 would result in a filter media extending between aperture 19 and space 26.  Id.  The Appellant argues that it would be nonobvious to include filter media in this location, because the liquid particles would be provided to the filter media, which would inhibit removal of the particles vis space 26.

See Sevin col. 3, ll. 7–13.   
In Dawar, the rotating plate separator 194 and rotating coalescing filter element 198 also use centrifugal motion to separate liquid particles from gas.  See Dawar Fig. 10, [0033], [0043].  Attaching the filter 198 downstream of the plate separator 194 improves separation performance, because the filter 198 can coalesce submicron oil particles.  Id. at [0034].  The liquid that has coalesced in the filter element 198 is thrown off of the outer periphery of the filter 198, toward the inner wall of element 192, where it is collected for drainage.  Id. at [0033].  While Fig. 10 of Dawar fails to show the separated liquid, this feature is illustrated in Fig. 12.  See Dawar Fig. 12, [0043].  

    PNG
    media_image6.png
    853
    1392
    media_image6.png
    Greyscale

See Dawar Fig. 10, [0043].  And the filter element 198 is able to remove submicron sized oil particles.  Id. at [0034].  Therefore, it would be beneficial to attach the filter element 198 to the outside of the plates 15 in Sevin, to improve separation performance by allowing Sevin’s device to remove submicron liquid particles. 
When Dawar’s filter element 198 is attached to the rotating plates 15, the filter element 198 would not extend from aperture 19a to space 26.  Rather, the filter element 198 would be located between the plates 15 and annuli 22, within annular space 25.  

    PNG
    media_image7.png
    724
    933
    media_image7.png
    Greyscale


During operation of Sevin’s device using Dawar’s liquid coalescing filter element 198, the liquid that is separated in the rotating plates 15 and coalescing filter element 198 would be thrown toward the annuli 22.  The annuli 22 would stop the liquid, to allow it to slide into spaces 26, for collection in hopper 2.  See Sevin col. 3, ll. 7–18.  Therefore, including Dawar’s liquid coalescing filter element 198 on the plates 15 in Sevin would not prevent liquid particles from flowing from plates 15 to annuli 22 for removal in spaces 26.  Rather, Sevin’s device would operate in essentially the same manner when Dawar’s filter 198 is attached to the plates 15.
The Appellant further argues that incorporating the filter element 198 with Sevin’s device would cause backflow of particles into center space 20, where cleaned gas is removed from Sevin’s device.  See Appeal Br. 13.  Therefore, it is argued that the modification would render Sevin’s design inoperable for its intended purpose of using a continuous channel formed by plates 15 and annuli 22 to remove particles.  Id.    
The Examiner respectfully disagrees.  Dawar’s filter element 198 would not create significant backflow into center space 20.  This is because the filter element has a “low restriction.”  See Dawar [0056].  Additionally, Dawar teaches that the pressure drop across the filter element decreases with increasing rotational speed.  Id. at [0033].  Therefore, even if the modification produced some backflow, the rotational speed of Sevin’s plates 15 could be increased to compensate.  As such, the modification would not render Sevin inoperable for its intended use.
The Appellant also argues that Dawar fails to teach alignment of a rotating channel with a stationary channel and does not provide any mechanism for addressing the particular problem associated with Sevin’s liquid particle separator.  See Appeal Br. Id.  
The Examiner respectfully disagrees.  Dawar clearly illustrates alignment of a rotating channel with a stationary channel.  This is seen Fig. 10 where a channel is formed between the rotating filter element 198 and the static inner wall of outlet port 192.  See Dawar Fig. 10, [0043].  

    PNG
    media_image8.png
    745
    916
    media_image8.png
    Greyscale

Additionally, Dawar provides a mechanism for addressing the particular problem associated with Sevin’s device.  More specifically, Sevin’s device uses rotating plates 15 to remove liquid particles from gas.  See Sevin col. 1, ll. 11–13, col. 2, l. 63–col. 3, l. 11.   Dawar describes an improvement for a similar device.  For instance, in Fig. 10, Dawar’s separator comprises cone stack separator 194 which uses rotating plates to separate liquid particles from gas.  See Dawar Fig. 10, [0043].  The cone stack Id.  The coalescing filter 198 improves the separation performance of the cone stack separator 194.  The rotating plates 15 in Sevin are similar to the cone stack separator 194, because they both utilize rotating plates to separate liquid from gas.  Therefore, a person of ordinary skill in the art would understand the benefit of attaching Dawar’s filter 198 to the outer surface of Sevin’s plates 15, to improve performance.
The Appellant further argues that attaching Dawar’s filter element 198 to the plates 15 in Sevin would require incorporation of Dawar’s drain hole 208 into the plates 15.  See Appeal Br. 17.  The Appellant makes this argument in light of Dawar’s Fig. 12 embodiment, which illustrates liquid droplets 206 being separated from blowby gas 196 upstream of filter element 198, where the droplets 206 do not traverse the filter element 198.  See Appeal Br. 16–17.  Rather, the droplets 206 are collected and drained from lower drain hole 208.  Id. at 17.  It is argued that incorporating the drain hole 208 in plates 15 would fail to deliver the droplets across the annular gap 25 of annuli 22 and further to space 26, as taught by Sevin.  Id.  Instead, it is asserted that this modification would require that the droplets drain from a drain hole in plates 15 and back to Sevin’s introduction nozzle 30.  Id.  Therefore, it is argued, this modification would render Sevin’s device inoperable for its intended purpose.  Id.
The Examiner respectfully disagrees.  The Appellant relies on the wrong embodiment of Dawar in making this argument.  The current rejection relies on the Fig. 10 embodiment of Dawar, not Fig. 12.  The Fig. 10 embodiment does not include drain hole 208.  See Dawar Fig. 10, [0043].  Therefore, the Appellant’s arguments are unpersuasive.  
See Sevin col. 3, ll. 7–11.  This is illustrated in Fig. 12 of Dawar, where the drain hole 208 allows oil to drain from cone separator 194 into drain 212.  See Dawar Fig. 12, [0043].   In Sevin, liquid particles, separated from the gas in rotating plates 15, are drained into hopper 2.  See Sevin col. 3, ll. 7–11.  And Sevin’s rotating plates 15 operate in the same manner as Dawar’s cone separator 194.  Therefore, if Sevin’s device included Dawar’s drain hole 208, this hole would provide access to the hopper 2 in Sevin, in the same way that it provides access to Dawar’s drain hole 212.  Note also, that in the Fig. 12 embodiment, the drain hole 208 does not prevent gas from being delivered from the cone separator 194 to the filter element 198.  Rather, gas moves from the cone separator 194 to the filter element 198, as seen by the arrows in Fig. 12.  Id.  Therefore, even if Sevin was modified to include Dawar’s drain hole 208, this drain hole would not render Sevin inoperable.  

    PNG
    media_image9.png
    955
    800
    media_image9.png
    Greyscale

The Appellant further argues that Schuster’s outer sleeve 4 is not a “frame” as required by claim 1.  See Appeal Br. 18.  The present specification indicates that the frame provides structural support to the filter media when the coalescer rotates.  Id.  But the Appellant asserts that Schuster’s sleeve 4 is not a “frame,” arguing that it does not provide structural support to coalescing filter 5.  Id.  The Appellant notes that Schuster describes a support sleeve.  Id. at 19.  But the Appellant argues that this support sleeve refers to inner support sleeve 8, as the reference explains that the sleeve is surrounded by filter material.  Id.  Therefore, according to the Appellant, the support sleeve described in Schuster is not the outer sleeve 4.  Id.
The Examiner respectfully disagrees.  Schuster’s outer sleeve 4 is described as an “outer support sleeve 4.”  See Schuster Fig. 3, [0016].  Therefore, the outer sleeve 4 is a “frame” in the context of claim 1.  
See Appeal Br. 19.  The Appellant notes that in a “non-limiting embodiment” of the present disclosure, the vanes 117 act as centrifugal fan blades, to contribute to a pumping pressure created by rotating coalescer 108.  Id. at 20 (citing Spec. [0015]).  The Appellant then argues that nothing in Schuster acts as a fan blade.  Id.
The Examiner respectfully disagrees.  Claim 1 does not require that the vanes act as a fan blade.  Rather, the claim only specifies that the frame comprises a “plurality of vanes.”  The claim is not interpreted with a special definition, such that the “vanes” act as centrifugal fan blades.  This is because the Appellant admits that this description of the vanes is provided in a “non-limiting embodiment” of the disclosure.  See Appeal Br. 20.
In Schuster, the outer support sleeve 4 comprises a plurality of vanes, which are the solid portions of the sleeve 4 that create the mesh-like structure.  See Schuster Fig. 3, [0016].  This interpretation is consistent with the Appellant’s specification, because in the disclosure, the vanes 117 are the solid structure of the mesh-like frame 114.  See Disclosure Fig. 3, [0015].  

    PNG
    media_image10.png
    1035
    1630
    media_image10.png
    Greyscale


Furthermore, in Schuster, the vanes formed by solid structure of the outer support sleeve 4 would be capable of acting as fan blades, because the rotating mass of the outer support sleeve 4 would affect the pressure of the atmosphere in which it rotates.
The Appellant further argues that the rejection is improper, asserting that Schuster’s filter element 1 is non-rotatable.  See Appeal Br. 20.  There, a person of ordinary skill in the art would not understand the outer support sleeve 4 as comprising “vanes.”  Id.  
The Examiner respectfully disagrees.  The solid portion of Schuster’s outer support sleeve 4 comprises vanes for the reasons stated above.  The outer support sleeve 4 would rotate when it is attached to Dawar’s rotating filter element 198, as explained in the current rejection.

Claim 4
The Appellant also argues that claim 4 is non-obvious, asserting that the claimed Nhyd value of less than or equal to 3,000 is critical, in view of Tables 3 to 10 and [0032] of the Appellant’s disclosure.  See Appeal Br. 22–23.  According to the Appellant, the information presented in this portion of the disclosure demonstrates criticality, because a person of ordinary skill in the art would understand that an Nhyd below 3,000 results in positive recirculation, while a value above 3,000 results in unnecessary restriction and bypass caused by decreased efficiency.  Id.  
The Examiner respectfully disagrees.  The information cited by the Appellant is insufficient to support the Appellant’s argument.  The tables only provide data regarding filter media with Nhyd values below 3,000.  See Spec. Tables 3 to 10, [0032]. The tables also do not present data regarding recirculation, restriction, bypass or efficiency.  Id.  Therefore, the information provided in the Appellant’s disclosure is insufficient to demonstrate that an Nhyd value below 3,000 is critical.  
Additionally, even if the specification provides data to indicate that an Nhyd  value of less than 3,000 generates positive recirculation, there is no evidence that this result would have been unexpected.  Therefore, the Appellant has failed to meet its burden in demonstrating criticality of the numerical range provided in claim 4.  See MPEP 2144.05(III)(A) (“the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range”).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776       
                                                                                                                                                                                                 /ROBERT J HILL JR/Primary Examiner, TC 1700  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted above, instant disclosure teaches that the gap 202 is formed an interior component of the housing 104, such as a drain pan 126, and end plate 112 of rotating coalescer 108.  Spec. Fig. 2, [0017].